           Case 1:20-mj-00004-JFA Document 11 Filed 01/15/20 Page 1 of 1 PageID# 42


AO 468 (Rev. 04/15) Waiver of a Preliminaiy Hearing



                                       United States District Cour
                                                            for the
                                                                                                             lAi^ 1   20

                   United States of America


                                                                      Case No. 2-o
                                                                                '
                             Defendant


                                               WAIVER OF A PRELIMINARY HEARING


          I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminai^ hearing under Fed. R. Grim. P. 5.1, or to a preliminaiy hearing under Fed. R. Grim. P.
32.1.


          I agree to waive my right to a preliminary hearing under Fed. R. Grim. P. 5.1 or Fed. R. Grim. P. 32.1.



Date: A\}?\        to
                                                                                    Defend           alure




                                                                                ignalui          'ant's attorney


                                                                       Gideyicc
                                                                      Printed name and har number ofdefenhant's attorney



                                                               fbx2,Absra_ kiMfci St
                                                                                Address ofdefendant's attorney



                                                                            E-mail address ofdefendant '.v attorney   I

                                                                 _                boO.Qtoo-
                                                                           Telephone number ofdefendant's attorney


                                                                          "T-QS. Uco
                                                                             FAX number ofdefendant's attorney
